In a consolidated (1) action by plaintiff for specific performance of an option to purchase premises leased to it from defendant and (2) summary holdover proceeding by defendant to recover possession of the premises-. *594plaintiff appeals from an order of the Supreme Court, Westchester County, dated October 12, 1972, which denied its motion for summary judgment. Order affirmed, with $20 costs and disbursements. We do not express an opinion as to whether the option terms regarding price are sufficiently definite or capable of being ascertained so as to be enforceable. Rabin, P. J., Martuscello, Shapiro and Christ, JJ., concur.